 HOTEL EMPLOYERS ASSOCIATION OF SAN FRANCISCO143Representatives discharged in 1961. Petitioner urges that certainGLR's discharged in 1961 be allowed to cast challenged ballots as theyare presently seeking reinstatement, backpay, and other relief from aUnited States District Court under the provisions of the Labor-Management Reporting and Disclosure Act.A verdict in their favorwould establish, in effect, that their employee status was never law-fully terminated, while a contrary determination would establish thatit was. In these circumstances, we shall permit them to vote subjectto challenge.'[Text of Direction of Election omitted from publication.] 106 Cf. Pacific Tile and Porcelain Company,137 NLRB 1358, 1365.io An election eligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 10 within 7 daysafter the date of this Decision and Direction of Election.The Regional Director shallmake the list available to 'all parties to the electionNo extension of time to file this listshall be granted by the Regional Director except in extraordinary circumstances.Failureto comply with this requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.Hotel Employers Association of San FranciscoandProfessionaland Clerical Employees,Local 856, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Petitioner and San Francisco Local Joint ExecutiveBoard of the Hotel and Restaurant Employees and BartendersInternational Union,AFL-CIO;and Hotel,Motel &Club Serv-iceWorkers Union,Local No.283, Intervenor.Case 93O-RC-6369.June 10, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing Offi-cer Joe R. McCray. The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.TheEmployer, Petitioner, and Intervenor filed briefs with the Board.'Upon the entire record in. this case, the National Labor RelationsBoard finds :1.The Employer, sometimes referred to herein as the Association,is an organization of both large and small hotels and motels formedfor the purposes of collective bargaining.The Employer annuallyexceeds $500,000 in gross sales and annually purchases in excess of$50,000 worth of goods from outside the State of California.The'The Employer and Intervenor's requests for oral argument are hereby denied as therecord and briefs adequateW present the issues and positions of the parties.159 NLRB No. 15. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties stipulated, and we find, that the Employer is engaged in com-merce within the meaning of the Act.2.The Petitioner, sometimes referred to herein as the Teamsters,and the Intervenor, San Francisco Local Joint Executive Board ofthe Hotel and Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, and Hotel, Motel & Club Service Workers Union,Local No. 283, are labor organizations claiming to represent certainemployees of the Employer.3.The Petitioner seeks to represent an associationwide unit, asamended at the hearing, of "all front desk clerks and office clericalemployees, including room clerks, information clerks, reservationclerks, cashiers, accounting and auditing clericals, and all other officeclericals (a residual unit) ; excluding all employees currently coveredby collective bargaining agreements, guards and supervisors asdefined in the Act."Alternatively, the Petitioner states that if theBoard finds its primary position too narrow, it will accept as part ofthe residual unit some few fringe classifications of employees, who, asrevealed by the testimony, are not clerical but who are unrepresented.Should the Board find that the Intervenor's contract is a bar to pro-ceeding to an election among the front desk employees, Petitioner, asa second alternative unit position, will accept an election in a residualunit of all the remaining employees save the front desk personnel.The Intervenor asserts that since 1948 it has had collective-bargaining contracts with the Employer covering the employeessought by the Petitioner and that since the petition is not timely filedwith respect to the most recent contract, the petition should be dis-missed.The Intervenor further asserts that it was and is the author-ized representative of all the Employer's front office employees,recognized and confirmed as such by an arbitration award. TheEmployer's position is essentially the same as the Intervenor's.Bothcontend that the only appropriate unit is a true residual group, save forthe front office employees, but urge the Board to dismiss the petition onthe basis of the long bargaining history between the Intervenor andEmployer.Since 1937, when the Association was formed, the Intervenor hasrepresented most of the employees of the employer-members of theAssociation with which it has maintained a continuous bargainingrelationship evidenced by collective-bargaining agreements.However,the representation of front office employees has remained a matterof controversy.In this regard, the Association would not recog-nize the Local Joint Board as representing front office clerks, claim-ing the clerks were "executives."The consecutive basic agreementshave specifically exempted the front office clerks from coverage. Since1948, however, subsequent to the negotiation of the basic agreement, HOTEL EMPLOYERS ASSOCIATION OF SAN FRANCISCO145the parties have negotiated a supplemental agreement and stipulationwherein minimum wages were set for the front office clerks. In 1958the supplemental agreement was expanded to include a medical planfor front office clerks, premium pay for night work, and periodic wageadjustments.Nevertheless, the basic contract continued to exemptthe front office clerks.Employer, the Intervenor demanded that the Association recog-nize it as the collective-bargaining representative of the frontoffice employees.Although the resulting contract again specificallyexempted from coverage the front office employees, the supplementalagreement and stipulation set up their, minimum wage rates and theexpanded benefits of the 1958 supplemental agreement. In addition,the 1964 negotiations led to a letter from the Association to the Inter-venor dated September 22, 1964, the same date the most recent basic,agreement was signed, stating that it was the position of the Associa-tion that nothing contained in the contract between the parties wouldpreclude the Intervenor from organizing, representing, or bargainingon behalf of the front office employees.Thereafter, Intervenor demanded recognition on behalf of the frontoffice employees of the Canterbury Hotel, but such recognition wasnot given.On February 4, 1965, the Teamsters filed a petition withthe Board which was subsequently withdrawn, for a unit of frontoffice employees at the Sir Francis Drake Hotel.-On March 2, 1965, the Intervenor presented evidence of its repre-sentative status among front office employees of the Association.TheAssociation refused recognition because of the Teamsters' earlier peti-tion.Again, on March 26, 1965, the Intervenor- demanded recognitionand arbitration of the -issue involving the front office employees.Byletter dated April 1, 1965, the Association refused the Intervenor rec-ognition and refused to arbitrate because of the Teamsters' organiz-ing activities.Thereafter, pursuant to the arbitration clause of thebasic contract between the Interyenor and the Association, the Inter-venor obtained an order on April 19, 1965, from the California Supe-rior Court requiring arbitration.The instant petition was filed bythe Teamsters on. April 23, 1965.Thereafter, on May 19,1965, Arbitrator Arthur C: Miller issued hiseffect obligated the Association, upon proof of majority representa-tion of the front office employees, to grant recognition to and bargainwith the Intervenor for a complete agreement applicable to those -employees.Finding that'the Intervenor represented a majority,of the,front office employees when it demanded recognition in March 1965,the arbitrator cbficluded that' the` Association was'obligated to bargain243-084-67-vo]. 159-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the' Intervenor without further delay.Pursuant to that award,the Association and the Intervenor signed an agreement on' June 1,1965; extending the basic agreement to the front office employees.-The' Employer and the-Intervenor contend, first, that their presentcontract, executed June 1, 1965, is a bar to the present petition.TheEmployer and Intervenor next contend that their supplementaryagreements and stipulations, the most- recent being September 22,1964, cover the front office employees herein sought, and that sincethe instant petition is not timely filed with respect to such agreement,the petition should be dismissed.As a third contention, the Employerand Intervenor would have the Board give effect to the above-described arbitration award in which the arbitrator found that theEmployer was obligated, by virtue of its letter of September 22, 1964,to 'bargain with-the Intervenor who represented a majority of thefront office employees in March 1965.For the reasons hereinafter setforth, we reject these contentions.First, the facts show that the present June 1, 1965, contract, inexistence between the Intervenor and the Employer purporting tocover the front office employees, was executed long after the Team-sters' instant petition was filed.Although the terms of this agree-ment applied retroactively, it is well established that contracts signedafter the filing of a petition cannot serve as a bar.2Nor can it be maintained that the prior agreements, including theEmployer's letter of September 22, 1964, serve as a bar to an electionherein.The history of bargaining shows that although the Inter-venor had attempted to obtain recognition from the Association onbehalf of these, front office employees, such recognition had, beendenied and all previous basic contracts between the two had specifi-cally exempted front office employees from coverage.Nevertheless,the Intervenor urges the Board to recognize the supplementary agree-ment applicable to front office employees, negotiated and executedsince 1948' along with the basic agreements, as a contract sufficient toserve as a bar.This we cannot do.The original supplementaryagreement, titled "Stipulation," stated that in consideration of theparties agreeing to certain exemptions appearing in section 2 of thebasic agreement, the Association agreed that any hotel becoming amember of the Association that had employed union, front officeemployees would continue to do so,3 and would pay them a minimumrate.The 1958 supplementary agreement 'states that the basic agree-ment or any other collective-bargaining agreement between the par-3Mt. Clemens Metal Products Company,110 NLRB 931;Appalachian Shale ProductsCo., 121 NLRB 1160;Whitsng Milk Company,137 NLRB 1143.a Although this provision is not in the 1964 supplementary agreement, it has apparentlybeen followed over the years as it appears that the Cecil Hotel is -presently covered underthis provision. HOTEL EMPLOYERS ASSOCIATION OF SAN FRANCISCO147ties shall not apply to front office employees except as provided in thesupplementary agreement.The most recent supplementary agree-ment, like the previous supplements, only modifies the basic agree-ment by providing minimum wage scales, night work premiumsadjustment in daily wages, and a medical plan for all front officeemployees.However, it is clear that the supplementary agreementsdid not recognize the Intervenor as the collective-bargaining repre-sentative of the front office employees, and all that we can infer fromthe bargaining history is that the Intervenor failed to gain recogni-tion for the front office employees. Certainly we cannot accept underour contract bar principles a contract that does not recognize the sig-natory union as the collective-bargaining representative of employeeswith respect to whom the contract is asserted as a bar.Finally, unlike our dissenting colleague, we do not consider theAssociation letter of September 22, 1964, sufficient to serve as a con-tract bar-whether read in conjunction with the main agreement orby itself-for three reasons: (1) As noted, the principal agreementspecifically exempts the front office clerks from coverage, and the let-ter in no way includes them. (2) The letter states only the "position"of the Association, that nothing contained in section 2 of the princi-pal contract shall "preclude" the Intervenor "from organizing, repre-senting or bargaining on behalf" of the front office employees andcashiers.In other words, the letter does no more than acknowledgethe Association's changed position that these employees were now tobe susceptible to organization, while at the salve time clearly revealingthat such employees had not yet been covered by any contract. (3)The letter obviously does not meet the Board's standards for the validassertion of it contract bar.Although the Board does not require thata contract must be embodied in a formal document if it is to serve asa bar, an asserted contract, if it is to meet minimal bar standards,must at least be signed by the parties and must contain terms and con-ditions of employment sufficiently substantial to stabilize the bargain-ing relationship.' I{ere, the letter does not purport to reflect a specificagreement of that sort.For all the foregoing reasons, we find that the documents on whichthe Employer and Intervenor rely are insufficient under the Board'sapplicable standards 5 to serve as a contract bar.We accordinglyreject the contract-bar contention.Turning to the question of whether the Board should honor thearbitration award, it is true, as the Board held inRaley's;that Sec-tion 9 of the Act, which empowers the Board to decide questions con-*Appalachian Shale Products Co , supra.5In addition,we note, as hereinafter set forth,that the appropriate unit is not a sepa-rate unit of front office employees,but a residual unit including the front office employees6 Ralev's Inc. d/b/a Raley's Supermarkets,143 NLRB 256, 259 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerning representation,"does not precludethe Boardin a proper casefromconsidering an arbitration award in determining whether such aquestionexists."But we do not believe in the circumstances of thiscase that the arbitrator's award may properly be regarded as disposi-tive of the ultimateissue wemust decide.The situation now beforeus isplainly distinguishable from that inRaley's.There the arbi-trator had before him a question of contract interpretation which,onceresolved, was also determinative of thecentral issuebefore theBoard.Moreover,inRaley'sthe Board found nothing in the arbi-tration award that was "repugnant to the purposes and policies of theAct."Here, the only question of contract interpretationpresented tothe arbitrator was whether in the 1964 negotiations the Associationhad agreed to recognize the Intervenor as the representative of thefront office' employees-of the'Employer if and when the Intervenorattained a majority among such employees.But the determinationwhich the arbitrator made with respect to the question of contractinterpretation did not dispose of the ultimateissue we mustdecide.Thus, in his award, the arbitrator, although taking notice of the or-ganizingefforts of the Teamsters, did not consider or decide whether,notwithstanding his contract interpretation, a questionof representa-tion nevertheless existed by reason of the Teamsters' competing rep-resentationclaim.?He found simply that the Employer was obli-gated to recognize the Intervenor as bargaining representative of thefrontoffice employeeswho were referred to by the parties in theirunderstandingof September 22, 1964, and as to whom the Inter-venor hadsincemade a showing of majorityinterest.But thatshowing had postdated the Petitioner's claim with respect toat leastsome of these employees (front office employees at one of the Associa-tion hotels),a claimwhich was expressed by Board petition.That-petition both presenteda unit issueand raised a questionconcerningthe majority status of competing unions with respect to front officeemployees in the San Franciscoarea, issuesbest resolved by theBoard's own processes in these circumstances.Although the Peti-tioner's initial petition was subsequently withdrawn, the Employerconsistently refused to recognize the Intervenor, specifically becauseof its awareness of the Petitioner's organizing activities; and, theEmployer itself filed an RM petition (later dismissed for unitreasonsby the Regional Director) to resolve the competing claims of thetwo labor organizations.We note, moreover, that the present petitionwas filed on April, 23, 1965, almost -1 month before the above-mentioned arbitrator's award issued. The arbitrator's award did notorder bargaining and the Respondent did not in fact accord the7Petitioner was not a party to the arbitration proceeding even though it had beenorganizing the employees of the Employer,whose representation was in issue before thearbitrator. HOTEL EMPLOYERS ASSOCIATION OF SAN FRANCISCO149Intervenor recognition untilafterthe petition herein was filed, inshort, at a time and under circumstances when adherence to basicprinciples of the Act requires that the choice of employee representa-tive be made by a secret-ballot election.For these reasons, we findit will not effectuate the policies and purposes of the Act to honor thearbitration award here urged.We have found that neither the existing multiemployer contractbetween the Association and the Intervenor, nor the supplementaryagreement, nor the Employer's letter of position of September 22,1964, was operative to bar the petition filed herein.We have furtherfound that, in the circumstances of this case, we cannot give effect tothe arbitration award.Accordingly, we find that a question affectingcommerce exists concerning the representation of employees of theEmployer within the meaning of Sections 9(c) (1) and 2(6) and (7)of the Act.4.The parties are in disagreement as to the appropriate residualunit.The Petitioner seeks a broad clerical residual unit, but stated itwould accept as part of the residual unit several fringe classificationsof employees, who, as revealed in the record, are not clerical and areunrepresented.The Employer and Intervenor would exclude thefront desk employees under their contract-bar argument,supra,butapparently agree that the appropriate residual unit includes all otherunrepresented employees of the Employer.We have rejected thiscontract-bar argument, and even though the Intervenor seeks to repre-sent the front desk personnel separately, we find that they are prop-erly included in a unit of all unrepresented employees of the Associa-tion and that such unit is an appropriate residual unit.8The parties stipulated that the following classifications generallyare managerial or supervisory and should be excluded: owners; gen-eral managers; resident managers, and executive assistant managers;assistantmanagers at the Bellevue, Chancellor, Clift, Drake-Wiltshire, Fairmont (Messers, Goldsworthy, Messinezell, and Paul),Golden State, Jack Tar, Mark Hopkins, Plaza, St. Francis, SheratonPalace,Handlery Motor Inn, and Stewart Hotels; personnel direc-tors and the assistant personnel-managers at the San Francisco Hil-ton and Sheraton Palace Hotels; chief fiscal officers called auditors orcomptrollers; the head night auditor at the Fairmont Hotel; theassistant auditors at the Drake-Wiltshire, San Francisco Hilton, andMark Hopkins Hotels; the food and beverage controller at the Shera-ton Palace and Fairmont Hotels; purchasing agents; sales; catering,banquet, food and beverage, and credit managers ; bar managers;housekeepers; chefs, executive stewards, and the two assistant execu-B-In.finding,a residual unit, we-note,,and the parties agree, that the following classifica-tions should be excluded: (1) employees of corporations other than, members of the Asso-elation;(2) employees of theHiltonReservations Service;(3) employees of the conces-sionaires; and(4) student trainees who are not regular part-timeemployees. 150DECISIONS'OF NATIONAL LABOR RELATIONS BOARDtivestewards at the San Francisco Hilton Hotel; the building super-intendent at the Fairmont Hotel'; the reservations managers' at theJack Tar, Sheraton Palace, 'and Sir Francis Drake Hotels; the man-ager of the Starlight- Roof and the brill. maliager at the Sir' FrancisDrake; the-assistant catering manager at the St.'Francis 'Hotel; andthe bookkeepers at the Cecil and Beverly Plaza Hotels. It, appearsthat the parties' stipulations generally follow Board cases involvingmanagerial or supervisory po'siti'ons in hotel units; and we shall'there-classifications from the unit.The record further shows that ulirepre-sented department heads at the larger hotels, 'such as`chief engineersand laundry managers, possess and exercise supervisory authority.Thus; we shall also exclude` them from the' unit. ` ' -The parties also stipulated that the following classifications gen-erally are confidential and should be excluded : the personal secre-taries of managers; the personal secretaries of the resident managersof Del Webb'sTownehouse, -Mark Hopkins, San Francisco Hilton, andSt.Francis Hotels; the secretary to the executive assistant'managerat the, Fairmont Hotel; the secretaries of the building superintendentand the controller' of the Fairmont Hotel.; the secretary of the resi-dent auditor at the Mark Hopkins Hotel; the secretaries of the salesmanagers'at the San Francisco Hilton and Sir Francis'Drake` Hotels;and the secretaries of personnel directors.The parties also stipulatedthat the Los Angeles representative of the Hotel Californian and thedaughter of the manager of the Villa Roma should be' excluded fromthe unit.'We shall accept the parties' stipulation' and exclude theabovementioned employees from the unit.At the hearing the Employer and Petitioner were in disagreementas to a number of employees who the Employer claimed are confiden-tial employees such' as secretaries or clerks to certain department man-agers.The record shows that, in addition to routine secretarial andclerical work, these secretaries and clerks keep time and work records,and type memoranda dealing with personnel matters.However, wefind that these -secretaries and clerks, except as stipulated, are notsufficiently concerned with labor relations matters to be consideredconfidential employees who should be excluded from the unit.Mereaccess to personnel records does not qualify an employee -as a confiden-tial employee.As it appears these secretaries and,clerks do not assistor act in a confidential capacity to persons who formulate, determine,and effectuate -management policies in the field of labor relations,"but perform only routine work, we include them in the unit.Y The reservations manager at the San Francisco Hilton also exercises supervisory func-tions comparable to the reservations managers who are excluded by stipulation.We shalltherefore exclude him.10 SeeEastern Camera and Photo Corp.,140 NLRB 569. HOTEL EMPLOYERS ASSOCIATION OF, SAN FRANCISCO-151The parties disagreed on the record, -as to whether-the following jobclassifications are supervisory or managerial., The Employer contendsthat they are supervisory or. managerial, the Petitioner argues thatthey are not.-.The, catering assistant, 5 the convention manager, and the headchecker,-cashier at the San Francisco Hilton: The catering assistant isan assistant to the two catering managers, and although he does nothave authority . ,to ;hire and, fire, the record indicates that he can sorecommend.However, the record does -not show that he has evermade a recommendation or that; such would be effective, or that he hasany of the other indicia of a supervisor. Since it appears that actualauthority is vested in others, we shall include him in the unit.Theconvention manager works in the, sales department under the directorof - sales.The convention manager's primary - duty is to set uparrangements for, and to serve, conventions, duties that keep himwithin the hotel. ;It,is not entirely clear whether or not he possessesthe requisite attributes of supervisory authority to be classified as asupervisor, and we are-therefore not prepared without, further evi-dence to make a determination of this status.We shall therefore allowhim to vote subject to challenge.The head checker-cashier makes upthe work schedules of all the checkers ,and cashiers employed by thecashiers.She has the authority-to hire-and fire.We find, therefore,excluded from the unit.- It further appears from the record that theassistant housekeeper, the assistant laundry manager, and the liquorstore manager at the San Francisco Hilton responsibly direct employ-ees,have authority to. hire and fire, and are therefore supervisorswithin the meaning of the Act.We shall exclude them from the unit.The assistant personnel manager, at, the Sheraton Palace: Thisemployee screens, interviews, and tests applicants for employment andrecommends hiring and firing. She is responsible for the preparationand issuance' of -the general managers' daily report, a copy of whichgoes to the department heads. She performs clerical duties, handlesunemployment compensation claims, maintains personnel records, andhandles minor grievances when the personnel manager is absent fromthe hotel.We find from the, record evidence that the assistant per-sonnel director acts not only in a confidential capacity but also fre-quently in a managerial capacity and shall therefore exclude her fromthe unit.The relief assistant managers at Del-Webb's Townehouse and theFairmont . Hotel who have not been 'excluded by stipulation : Therelief assistant managers at the Fairmont Hotel regularly work 2 or 3days a week as room clerks, and it appears they relieve as assistantU Forthe same reasons, the cashier-supervisorat the Sheraton Palace is also excluded. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagers during lunch hours, the early morning hours between 2 or 3a.m. until 7 a.m., vacation periods, and weekends.As in the case ofthe Hilton assistant manager, the record as made is not sufficientlyclear and complete in a number of respects to allow a judgment on theissue of their supervisory status.We shall not, therefore, determinethat issue now, but will allow them to vote subject to challenge.The record further shows that the relief assistant manager and the"graveyard" assistant manager at Del-Webb's Townhouse 12 performessentially the same duties as the relief assistant managers at theFairmont Hotel.Accordingly, we shall also allow them to vote sub-ject to challenge.The three senior room clerks at the Sheraton-Palace : The seniorroom clerks rent and assign rooms to guests, arrange transfers ofguests, check guests out of the hotel, and refer guests to the frontoffice cashier for payment.They receive and distribute mail, andreceive and handle guests complaints-all duties shared by the otherroom clerks. In addition, the senior room clerks notify the house-keeping department of the expected number of arrivals and depar-tures, periodically inspect guest rooms, and supervise the junior roomclerks in their duties.Although the senior room clerks can recom-mend hiring and firing, it appears they have no duty to do so, andsuch action would be voluntary on their part.As far as recommend-ing reward or discipline, the senior room clerks would talk to theresident manager, and, on the basis of that information, a judgmentwould be made. The record shows two instances where a senior roomclerk has made an effective recommendation, but this appears to bethe exception rather than the rule.Thus, one junior room clerk waspromoted on the recommendation of a senior room clerk after aninquiry was made throughout the hotel for an employee. The otherinstance involved a clerk who could not perform his duties and atthe request of the senior room clerk was transferred.However, it ap-pears that the actual authority was lodged in, and the decision to makethese transfers was performed by, others. In addition, the recordsupports the conclusion that the senior room clerks direct others inonly a routine manner since at all times a, resident manager is pres-ent, and the majority of their time is spent performing the sameduties as the junior room clerks.For these reasons, we shall includethem in the unit.The parties are in agreement that the Hotel Employers Associationof San Francisco constitutes an appropriate unit.Hence, we shall12 As therecord is not clear as to the number of assistant managersat Del-Webb'sTownehouse,we shall consider themby title.Thegeneral manager,resident manager,and executiveassistant manager are excluded fromthe unit bystipulation.The recordshows that the eveningassistant manager exercises supervisory authority, and we shalltherefore exclude him.--- HOTEL EMPLOYERS ASSOCIATION OF SAN FRANCISCO153treat the Teamsters' petitionas a request for a residual unit of allunrepresented employees employed by the Hotel Employers Associa-tion of San Franciscomembers.13In view ofthe foregoing,we shalldirect an election in the following unit of employees which we find tobe appropriate 14 for the purposes of collectivebargainingwithin themeaning ofSection 9(c) of the Act.'All unrepresented employees employed by the Employer, HotelEmployers Association of San Francisco, including accountingdepartment employees, office clerical employees, front office employees(including cashiers, night auditors, and voucher clerks), the cateringassistant at the San Francisco Hilton,15 sales representatives andregular part-time employees, but excluding confidential employees,owners and managerial employees, the head checker-cashier at theSan Francisco Hilton, the cashier-supervisor at the Sheraton-Palace,the assistant personnel manager at the Sheraton-Palace, studenttrainees, employees of corporations other than members of the Asso-ciation, professional employees, guards,supervisorsas defined in theAct,and employees covered by existing collective-bargainingagreements.-[Text of Direction of Election omitted from publication.] 16MEMBER BROWN, dissentingin part :I cannot agree with my colleagues' conclusion that the front deskemployees of the hotels should be included in the residual unit ofclericalsfound appropriate herein. In my view, the petition wasuntimely as to them.Hence, I would direct an election among theclerical employees in the ' alternativeresidualunit sought by Peti-tioner; i.e., excluding the front desk personnel."There are certain miscellaneousemployeeclassifications such as the money washerand the Captainand stewardof the Ship Adventuress employed by the St.Francis Hotelwhose inclusionor exclusion are not urged on the recordor in the briefs.We find suchemployees are properly part of the residual unit hereinfound appropriate14The unit found appropriate contains employees not originallysought by the Peti-tioner.Therefore,the sufficiency of the showing of interest is not clear.Accordingly,we direct the RegionalDirectornot to proceedwith the electionhereinafter directed untilhe shall have first determined that the Petitioner has made anadequateshowing of in-terest among employees who are eligible to vote in the election.w By Board orderof August "19, 1966, thecatering assistant at the San FranciscoHilton was deleted from the appropriateunit by agreementof the parties as this employeeis covered by another contract.19An election eligibility list, containing the names and addresses of all the eligiblevoters,mustbe filed bythe Employer with the Regional Director for Region 20 within7 days after the date of this Decision and Direction of Election.The list mayinitially beused by the-Regional Director to assist in determining an adequate showing of interest.The RegionalDirectorshall make the list available to all parties to the election when heshall have determinedthat thePetitioner has made an adequate showing of interest 'amongthe employees in the unit found appropriate.No extensionof time to file this list shallbe granted by the RegionalDirector exceptin extraordinary circumstancesFailure tocomply withthis requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear,Inc,156 NLRB 1236. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD.The facts are discussed at some length in the majority opinion.However, it seems desirable to restate some of them and to note addi-tional matters not alluded to therein.It should be observed That the Association and the Intervenor havehad a bargaining relationship dating back to 1937.Beginning inthat year and continuing until the Arbitrator's award in 1965, theIntervenor's right to represent the front desk personnel was in dis-pute.The issue throughout this period did not concern the Inter-venor's majority status among those employees but revolved aboutthe question of whether front desk clerks were employees entitled tothe benefits. of the Act, the Employer contending they were confi-dential employees or executives and exempt from collective bargain-ing.In 1937 the Intervenor struck over this issue and lost insofar asAssociation members were concerned, but front office employees ofnonmembers of the Association were included in the separate hotel-wide units. In 1941 another strike, the last in the hotel industry inSan Francisco as of the date of this Decision, occurred over this issueat the end of the first contract term.Once again the matter was notresolved, and it remained a subject of continued discussion through-out the years.Beginning in 1948, the Association and the Inter-venor, at the same time they negotiated 'their regular agreements,signed a so-called "Stipulation" in which,inter alia,they providedfor wage rates of front office employee and their inclusion under themedical plan.Also beginning at about this time, some hotels,already covered by separate contract includii ' lg front desk employees,joined the Association with the understanding such clericals alsobecame part of the basic multiemployer unit. In 1958, the partiesentered a "Supplementary Agreement" covering the disputed employ-ees which included more extensive provisions with respect to wagerates, premium pay, and periodic wage adjustments to conform withthose agreed to for other employees.Finally in 1964, after a number of "stipulations" and "supplemen-tary agreements" had been signed throughout the years, the Inter-venor again sought to have full benefits of the existing unit extendedto the front desk personnel, demanding that the group be covered byall the provisions of the main agreement.As a result, when the con-tract was signed on September 22, 1964, in addition to the supple-mentary agreement concerning conditions applicable to the frontoffice clerks, the parties agreed in writing that upon submission ofproof of current representation full contract coverage would beextended to the front office cashiers as well as clerks.On March 2and 26, the Intervenor asserted its majority status and demandedthat the Employer comply with its September undertaking, and be-cause of the Employer's refusal the Intervenor sought a court order HOTEL EMPLOYERSASSOCIATION OF' SAN FRANCISCO155directing arbitration of the issue.The said order was issued onApril 19, 1965, and, the instant petition was filed on April 23`.OnMay 4 the arbitration proceeding was held, and on May 15, 1965; theaward was handed down to the effect that beginning in March 1965the Intervenor 'had current authorizations from a majority of theaffected employees.On June 1, 1965, the Employer and Intervenorsigned an agreement extending the basic agreement to the front officeemployees.On the above facts, the majority has found, in effect, that theEmployer merely agreed to extend recognition to the Intervenor ata later time upon a showing of majority, and therefore the instantpetition was timely, having been filed before the signing of a contractcovering the disputed employees.This approach fails to give anyeffect to the history of relations between the parties or to the agree-ments entered between them prior to the filing of this petition.In my opinion, there can be no doubt that the Employer in facthad long recognized the Intervenor as the majority representative ofthe front office employees. The principal issue between them through-out the years was the extension of the existing contract to thoseclerks.However, in September 1964 the Employer and the Inter-venor agreed in writing that upon a showing of majority status thefull coverage would be extended.This can only be construed as anagreement upon,contract terms, subject only to the condition of proofof current majority.When that proof was given in March 1965, thecondition was satisfied and the September 1964 agreement thereuponbecame effective.The Employer's failure to honor its commitmentdid not modify the binding nature of its contractual obligations tothe Intervenor; nor did the contract thereafter executed in June 1965do so, for it, in effect, only confirmed the outstanding contractualrelationship between the parties.I would therefore find that theEmployer and the Intervenor had a valid contract, which becameoperative in March 1965, covering the front office employees in theexisting unit and that the subsequent petition is therefore untimelyas to them.To hold that the September 1964 agreement does not bar this peti-tion not only misconstrues the, impact of the conduct of the partiesbut is, I believe, also contrary to established policies.The Employerand Intervenor have, for more than 25 years, successfully resolvedtheir differences without resort to either strikes or lockouts, andthroughout this period they have utilized voluntary arbitration indisposing of contract disputes.This is precisely what they did inthe current situation in agreeing on applicable terms (i.e., extensionunfurnished, and the other a 4-story structure containing 76 units,of the current contract) conditioned upon presentation of majority 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDshowing, and the instant petition filed subsequent to a court orderdirecting arbitration to construe the terms of that very agreement 17Furthermore, the residual unit found herein by the majority does notinclude all persons employed by Association members within theidentical categories, and will result in the division of front officeemployees between the basic multiemployer unit and the residualunit."'Accordingly, I would find that all front desk employees areincluded in the overall unit and that the present petition is untimelyas to them.'-SeeDube Manufacturing Corporation,142 NLRB 431, 432.Cf.Raley's,Inc.,143NLRB 256.1,Cf.TheRoseEwterminator Company of Northern California,143 NLRB 59;Westing-house Electric Corporation(Elevator Division),112 .NLRB 590;Westinghouse ElectricCorporation,110 NLRB 387;The Daily Press, Incorporated,110 NLRB 573.The Mensh CorporationandBuilding Service Employees Interna-tional Union,Local82, AFL-CIO,Petitioner.Case 5-RC-5502.June 10, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before Hear-ing OfficerWilliam I. Shooer.The Hearing Officer'srulings arefree from prejudicial error and are hereby affirmed.Thereafter, theEmployer filed a brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Jenkins, andZagoria].Upon the entire record in this case, the Board finds :1.The Employer is a Delaware Corporation with its principaloffice and placeof business in the District of Columbia where it isengaged in the ownership and management of real property.We findthat it will effectuate the policies of the Act to assert jurisdictionherein."2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and(7) of the Act.4.The Employer operates two apartment buildings, one an 8-storystructure containing approximately 270 units,most of which are"TheWestchester Corporation,124 NLRB 194.159 NLRB No. 11.